Citation Nr: 0120116	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a bilateral eye disability.

2.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a bilateral eye disability and right 
ear hearing loss.  The veteran responded with a notice of 
disagreement, initiating this appeal.  He was afforded a 
personal hearing before a member of the Board in April 2001.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks to reopen previously denied claims for 
service connection for a bilateral eye disability and right 
ear hearing loss.  On his application to reopen his claims, 
and again at his Board hearing, the veteran reported that he 
received treatment for both his eye and ear disabilities from 
doctors working for the Coalition for the Homeless, located 
in Florida.  However, the RO has not yet attempted to obtain 
these records, or informed the veteran of the need to submit 
them in order to substantiate his claim.  For that reason, 
this claim must be remanded for further development.  

In addition, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist the veteran 
and provide the veteran with notice of the evidence required 
to substantiate his claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The RO must assure that all development required 
under the Veterans Claims Assistance Act is completed.

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder including, but not 
limited to, the veteran's medical 
treatment records from the Coalition for 
the Homeless.  The veteran should be 
asked to submit the names and addresses 
of all private doctors from whom he has 
received private medical treatment.  He 
should also be asked to submit 
authorization for the release of those 
records.  

2.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




